 

ASSET PURCHASE AGREEMENT

 

between

 

S7 SUPERCARS LLC,

 

as Seller

 

and

 

SALEEN AUTOMOTIVE, INC.,

 

as Buyer

 

dated as of

 

May 31, 2019

 

 

 

 

ASSET PURCHASE AGREEMENT

 

This Asset Purchase Agreement (this “Agreement”), dated as of May 31, 2019, is
entered into between S7 SUPERCARS LLC, a Nevada limited liability company
(“Seller”) and SALEEN AUTOMOTIVE, INC., a Nevada corporation (“Buyer”).

 

RECITALS

 

WHEREAS, Seller wishes to sell to Buyer, and Buyer wishes to purchase from
Seller, the rights of Seller to the Purchased Assets, subject to the terms and
conditions set forth herein;

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth and for other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

 

Article I
Purchase and Sale

 

Section 1.01 Purchase and Sale of Assets. Subject to the terms and conditions
set forth herein, Seller shall sell, assign, transfer, convey and deliver to
Buyer, and Buyer shall purchase from Seller, all of Seller’s right, title and
interest in all of its assets, which includes, without limitation, the chassis
and other automotive parts relating to the manufacture of the S7 supercar, and
related goodwill and intellectual property including the “S7” name; S5 car
bucks; warehousing racking, filing cabinets and other office equipment; and all
other assets and property purchased by Seller at auction (the “Purchased
Assets”), free and clear of any mortgage, pledge, lien, charge, security
interest, claim or other encumbrance (“Encumbrance”). The Buyer acknowledges and
agrees that all of the tangible property included in the Purchased Assets are in
its possession.

 

Section 1.02 Purchase Price. The aggregate purchase price for the Purchased
Assets (the “Purchase Price”) shall be (i) $800,000 to be paid by Buyer to
Seller within five business days of the Closing (as defined herein) in cash, by
wire transfer of immediately available funds in accordance with wire transfer
instructions provided by Seller to Buyer (the “Closing Payment”), plus (ii) up
to four (4) additional cash payments by Buyer to Seller in the amount of $50,000
each, such payments to be made by Buyer to Seller within three (3) business days
after each delivery by Buyer to a purchaser of Buyer’s redesigned S7 supercar
(“S7”) that occurs prior to the second anniversary of the Closing Date, but only
after Buyer has sold and delivered the initial three (3) S7s, it being
acknowledged and agreed that as of the date of this Agreement, Buyer has
delivered two S7s (i.e., $50,000 for the fourth, fifth, sixth and seventh S7s
delivered by Buyer to purchasers between the Closing Date and the second
anniversary thereof).

 

Section 1.03 Allocation of Purchase Price. Seller and Buyer agree to allocate
the Purchase Price among the Purchased Assets for all purposes (including tax
and financial accounting) as agreed by their respective accountants, negotiating
in good faith on their behalf. Buyer and Seller shall file all tax returns and
information reports in a manner consistent with such allocation.

 

 

 

 

Article II
Closing

 

Section 2.01 Closing. The closing of the transactions contemplated by this
Agreement (the “Closing”) shall take place no later than May 31, 2019 (the
“Closing Date”). The consummation of the transactions contemplated by this
Agreement shall be deemed to occur at 12:01 a.m. on the Closing Date.

 

Section 2.02 Closing Deliverables.

 

(a) At the Closing, Seller shall deliver to Buyer a bill of sale (the “Bill of
Sale”) duly executed by Seller, transferring the Purchased Assets to Buyer, and
such other customary instruments of transfer, assumption, filings or documents,
in form and substance reasonably satisfactory to Buyer, as may be required to
give effect to this Agreement.

 

(b) At the Closing, Buyer shall deliver the Closing Payment to Seller.

 

Article III
Representations and warranties of seller

 

Seller represents and warrants to Buyer as follows:

 

Section 3.01 Organization and Authority of Seller; Enforceability. Seller is a
limited liability company duly organized, validly existing and in good standing
under the laws of the state of Nevada. Seller has full power and authority as a
limited liability company to enter into this Agreement and the documents to be
delivered hereunder, to carry out its obligations hereunder and to consummate
the transactions contemplated hereby. The execution, delivery and performance by
Seller of this Agreement and the documents to be delivered hereunder and the
consummation of the transactions contemplated hereby have been duly authorized
by all requisite action on the part of Seller. This Agreement and the documents
to be delivered hereunder have been duly executed and delivered by Seller, and
(assuming due authorization, execution and delivery by Buyer) this Agreement and
the documents to be delivered hereunder constitute legal, valid and binding
obligations of Seller, enforceable against Seller in accordance with their
respective terms.

 

Section 3.02 No Conflicts; Consents. The execution, delivery and performance by
Seller of this Agreement and the documents to be delivered hereunder, and the
consummation of the transactions contemplated hereby, do not and will not: (a)
violate or conflict with the articles of organization, operating agreement or
other organizational documents of Seller; (b) violate or conflict with any
judgment, order, decree, statute, law, ordinance, rule or regulation applicable
to Seller or the Purchased Assets; (c) conflict with, or result in (with or
without notice or lapse of time or both) any violation of, or default under, or
give rise to a right of termination, acceleration or modification of any
obligation or loss of any benefit under any contract or other instrument to
which Seller is a party or to which any of the Purchased Assets are subject; or
(d) result in the creation or imposition of any Encumbrance on the Purchased
Assets. No consent, approval, waiver or authorization is required to be obtained
by Seller from any person or entity (including any governmental authority) in
connection with the execution, delivery and performance by Seller of this
Agreement and the consummation of the transactions contemplated hereby. No
consent, approval, waiver or authorization is required to be obtained by Seller
from any person or entity (including any governmental authority) in connection
with the execution, delivery and performance by Seller of this Agreement and the
consummation of the transactions contemplated hereby.

 

2

 

 

Section 3.03 Title to Purchased Assets. Seller owns and has good title to the
Purchased Assets, free and clear of all Encumbrances.

 

Article IV
Representations and warranties of buyer

 

Buyer represents and warrants to Seller as follows:

 

Section 4.01 Organization and Authority of Buyer; Enforceability. Buyer is a
corporation duly organized, validly existing and in good standing under the laws
of the state of Nevada. Buyer has full corporate power and authority to enter
into this Agreement and the documents to be delivered hereunder, to carry out
its obligations hereunder and to consummate the transactions contemplated
hereby. The execution, delivery and performance by Buyer of this Agreement and
the documents to be delivered hereunder and the consummation of the transactions
contemplated hereby have been duly authorized by all requisite corporate action
on the part of Buyer. This Agreement and the documents to be delivered hereunder
have been duly executed and delivered by Buyer, and (assuming due authorization,
execution and delivery by Seller) this Agreement and the documents to be
delivered hereunder constitute legal, valid and binding obligations of Buyer
enforceable against Buyer in accordance with their respective terms.

 

Section 4.02 No Conflicts; Consents. The execution, delivery and performance by
Buyer of this Agreement and the documents to be delivered hereunder, and the
consummation of the transactions contemplated hereby, do not and will not: (a)
violate or conflict with the certificate of incorporation, by-laws or other
organizational documents of Buyer; or (b) violate or conflict with any judgment,
order, decree, statute, law, ordinance, rule or regulation applicable to Buyer.
No consent, approval, waiver or authorization is required to be obtained by
Buyer from any person or entity (including any governmental authority) in
connection with the execution, delivery and performance by Buyer of this
Agreement and the consummation of the transactions contemplated hereby.

 

Article V
Other Agreements

 

Section 5.01 Termination of JV Agreement. Effective upon the Closing, the Joint
Venture Agreement between Buyer and Seller (the “JV Agreement”), dated October
2016, shall terminate and be null and void and of no further force or effect and
Seller shall have no further obligations thereunder; provided, however, that
notwithstanding the foregoing, Buyer’s obligations under Section 6 of the JV
Agreement shall continue in full force and effect.

 

Section 5.02 Public Announcements. Unless otherwise required by applicable law,
neither party shall make any public announcements regarding this Agreement or
the transactions contemplated hereby without the prior written consent of the
other party (which consent shall not be unreasonably withheld or delayed).

 

3

 

 

Section 5.03 Transfer Taxes. All transfer, sales, use, value added and similar
taxes and fees (including any penalties and interest) incurred in connection
with the sale of the Purchased Assets shall be borne and equally by Seller and
Buyer. Seller shall, at its own expense, timely file any tax return or other
document with respect to such taxes or fees (and Buyer shall cooperate with
respect thereto as necessary).

 

Section 5.04 Further Assurances. Following the Closing, each of the parties
hereto shall execute and deliver such additional documents, instruments,
conveyances and assurances and take such further actions as may be reasonably
required to carry out the provisions hereof and give effect to the transactions
contemplated by this Agreement and the documents to be delivered hereunder.

 

Article VI
Indemnification

 

Section 6.01 Survival. All representations and warranties contained herein and
all related rights to indemnification shall survive the Closing for a period of
12 months.

 

Section 6.02 Indemnification By Seller. Subject to the other terms and
conditions of this ‎Article VI, Seller shall defend, indemnify and hold harmless
Buyer, its affiliates and their respective stockholders, directors, officers and
employees from and against all claims, judgments, damages, liabilities,
settlements, losses, costs and expenses (“Losses”), including attorneys’ fees
and disbursements, arising from or relating to any material inaccuracy in or
breach of any of the representations or warranties of Seller contained in this
Agreement.

 

Section 6.03 Indemnification By Buyer. Subject to the other terms and conditions
of this ‎Article VI, Buyer shall defend, indemnify and hold harmless Seller, its
affiliates and their respective stockholders, directors, officers and employees
from and against all Losses arising from or relating to any material inaccuracy
in or breach of any of the representations or warranties of Buyer contained in
this Agreement or any document to be delivered hereunder.

 

Section 6.04 Indemnification Procedures. Whenever any claim shall arise for
indemnification hereunder, the party entitled to indemnification (the
“Indemnified Party”) shall promptly provide written notice of such claim to the
other party (the “Indemnifying Party”). In connection with any claim giving rise
to indemnity hereunder resulting from or arising out of any action by a person
or entity who is not a party to this Agreement, the Indemnifying Party, at its
sole cost and expense and upon written notice to the Indemnified Party, may
assume the defense of any such action with counsel reasonably satisfactory to
the Indemnified Party. The Indemnified Party shall be entitled to participate in
the defense of any such action, with its counsel and at its own cost and
expense. If the Indemnifying Party does not assume the defense of any such
action, the Indemnified Party may, but shall not be obligated to, defend against
such action in such manner as it may deem appropriate, including, but not
limited to, settling such action, after giving notice of it to the Indemnifying
Party, on such terms as the Indemnified Party may deem appropriate and no action
taken by the Indemnified Party in accordance with such defense and settlement
shall relieve the Indemnifying Party of its indemnification obligations herein
provided with respect to any damages resulting therefrom. The Indemnifying Party
shall not settle any action without the Indemnified Party’s prior written
consent (which consent shall not be unreasonably withheld or delayed).

 

4

 

 

Section 6.05 Certain Limitations. The indemnification provided for in Section
6.02 and Section 6.03 shall be subject to the following limitations:

 

(a) The Indemnifying Party shall not be liable to the Indemnified Party for
indemnification under Section 6.02 or Section 6.03, as the case may be, until
the aggregate amount of all Losses in respect of indemnification exceeds $10,000
(the “Deductible”), in which event the Indemnifying Party shall only be required
to pay or be liable for Losses in excess of the Deductible.

 

(b) The aggregate amount of all Losses for which an Indemnifying Party shall be
liable pursuant to Section 6.02 or Section 6.03, as the case may be, shall not
exceed $100,000.

 

(c) In no event shall any Indemnifying Party be liable to any Indemnified Party
for any punitive, incidental, consequential, special or indirect damages,
including loss of future revenue or income, loss of business reputation or
opportunity relating to the breach or alleged breach of this Agreement, or
diminution of value or any damages based on any type of multiple.

 

(d) Seller shall not be liable under this Article VI for any Losses based upon
or arising out of any inaccuracy in or breach of any of the representations or
warranties of Seller contained in this Agreement if Buyer had knowledge of such
inaccuracy or breach prior to the Closing.

 

Section 6.06 Tax Treatment of Indemnification Payments. All indemnification
payments made by Seller under this Agreement shall be treated by the parties as
an adjustment to the Purchase Price for tax purposes, unless otherwise required
by law.

 

Section 6.07 Exclusive Remedies. The parties acknowledge and agree that their
sole and exclusive remedy with respect to any and all claims (other than claims
arising from fraud on the part of a party hereto in connection with the
transactions contemplated by this Agreement) for any breach of any
representation or warranty set forth herein shall be pursuant to the
indemnification provisions set forth in this Article VI. In furtherance of the
foregoing, each party hereby waives, to the fullest extent permitted under law,
any and all rights, claims and causes of action for any breach of any
representation or warranty set forth herein it may have against the other party
hereto except pursuant to the indemnification provisions set forth in this
Article VI.

 

5

 

 

Article VII
Miscellaneous

 

Section 7.01 Expenses. All costs and expenses incurred in connection with this
Agreement and the transactions contemplated hereby shall be paid by the party
incurring such costs and expenses.

 

Section 7.02 Notices. All notices, requests, consents, claims, demands, waivers
and other communications hereunder shall be in writing and shall be deemed to
have been given (a) when delivered by hand (with written confirmation of
receipt); (b) when received by the addressee if sent by a nationally recognized
overnight courier (receipt requested); (c) on the date sent by facsimile or
e-mail of a PDF document (with confirmation of transmission) if sent during
normal business hours of the recipient, and on the next business day if sent
after normal business hours of the recipient; or (d) on the third day after the
date mailed, by certified or registered mail, return receipt requested, postage
prepaid. Such communications must be sent to the respective parties at the
following addresses (or at such other address for a party as shall be specified
in a notice given in accordance with this ‎Section 7.02):

 

If to Seller:

S7 Supercars LLC

12400 Ventura Blvd., Suite 327

Studio City, California 91604

Attn: David Weiner

    If to Buyer:

Saleen Automotive, Inc.

2735 Wardlow Road

Corona, California 92882

Attn: Steve Saleen

 

Section 7.03 Headings. The headings in this Agreement are for reference only and
shall not affect the interpretation of this Agreement.

 

Section 7.04 Severability. If any term or provision of this Agreement is
invalid, illegal or unenforceable in any jurisdiction, such invalidity,
illegality or unenforceability shall not affect any other term or provision of
this Agreement or invalidate or render unenforceable such term or provision in
any other jurisdiction.

 

Section 7.05 Entire Agreement. This Agreement and the documents to be delivered
hereunder constitute the sole and entire agreement of the parties to this
Agreement with respect to the subject matter contained herein, and supersede all
prior and contemporaneous understandings and agreements, both written and oral,
with respect to such subject matter. In the event of any inconsistency between
the statements in the body of this Agreement and the documents to be delivered
hereunder, the statements in the body of this Agreement will control.

 

Section 7.06 Successors and Assigns. This Agreement shall be binding upon and
shall inure to the benefit of the parties hereto and their respective successors
and permitted assigns. Neither party may assign its rights or obligations
hereunder without the prior written consent of the other party, which consent
shall not be unreasonably withheld or delayed. No assignment shall relieve the
assigning party of any of its obligations hereunder.

 

6

 

 

Section 7.07 No Third-party Beneficiaries. Except as provided in ‎Article VI,
this Agreement is for the sole benefit of the parties hereto and their
respective successors and permitted assigns and nothing herein, express or
implied, is intended to or shall confer upon any other person or entity any
legal or equitable right, benefit or remedy of any nature whatsoever under or by
reason of this Agreement.

 

Section 7.08 Amendment and Modification. This Agreement may only be amended,
modified or supplemented by an agreement in writing signed by each party hereto.

 

Section 7.09 Waiver. No waiver by any party of any of the provisions hereof
shall be effective unless explicitly set forth in writing and signed by the
party so waiving. No waiver by any party shall operate or be construed as a
waiver in respect of any failure, breach or default not expressly identified by
such written waiver, whether of a similar or different character, and whether
occurring before or after that waiver. No failure to exercise, or delay in
exercising, any right, remedy, power or privilege arising from this Agreement
shall operate or be construed as a waiver thereof; nor shall any single or
partial exercise of any right, remedy, power or privilege hereunder preclude any
other or further exercise thereof or the exercise of any other right, remedy,
power or privilege.

 

Section 7.10 Governing Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of California without giving
effect to any choice or conflict of law provision or rule (whether of the State
of California or any other jurisdiction).

 

Section 7.11 Submission to Jurisdiction. Any legal suit, action or proceeding
arising out of or based upon this Agreement or the transactions contemplated
hereby may be instituted in the federal courts of the United States of America
or the courts of the State of California in each case located in the city of Los
Angeles, California, and each party irrevocably submits to the exclusive
jurisdiction of such courts in any such suit, action or proceeding.

 

Section 7.12 Counterparts. This Agreement may be executed in counterparts, each
of which shall be deemed an original, but all of which together shall be deemed
to be one and the same agreement. A signed copy of this Agreement delivered by
facsimile, e-mail or other means of electronic transmission shall be deemed to
have the same legal effect as delivery of an original signed copy of this
Agreement.

 

[Signature Page Follows]

 

7

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first written above by their respective officers thereunto duly
authorized.

 

  S7 SUPERCARS LLC       By /s/ David Weiner   Name: David Weiner   Title:
Manager

 

 SALEEN AUTOMOTIVE, INC.

 

  By /s/ Steve Saleen   Name: Steve Saleen   Title: CEO

 

8

 

 

 